Title: From Thomas Jefferson to John Smith, 16 July 1808
From: Jefferson, Thomas
To: Smith, John


                  
                     Sir 
                     
                     Washington July 16. 08.
                  
                  The correspondence which you sent me the other day between the British commanders and our officer in Moose island, is now in the hands of mr Madison and will be delivered to you on application. on consulting him and mr Gallatin, I find the facts to be that Moose island has ever been in our possession as well before as ever since the treaty of peace with Great Britain; that in the convention formed between mr King & the British government about 4. years ago, wherein our limits in that quarter were mutually recognised, Moose island was expressly acknoleged to belong to us, and tho’ on account of an article respecting Louisiana the Convention has not yet been ratified, yet both parties have acted on the article of these limits as if it had been ratified, each party considering the parts then assigned to them as no longer questioned by the other.
                  I think you had better communicate the papers with a copy of that article of the Convention to Genl. Dearborne with these observations, from whom the answer to our officer will go with more propriety. if you will speak on this subject with mr Madison he will perhaps be able to state to you what passed between us on this subject more fully than I have done. Accept my salutations
                  
                     Th: Jefferson 
                     
                  
               